                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WENDELL COLEMAN,                                   Case No. 21-cv-00539-SI
                                   8                     Plaintiff,
                                                                                            ORDER EXTENDING DEADLINE TO
                                   9                v.                                      RESPOND TO ORDER TO SHOW
                                                                                            CAUSE
                                  10     FERNANDEZ, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On February 11, 2021, plaintiff was ordered to show cause within thirty days why this action

                                  14   should not be dismissed under 28 U.S.C. § 1915(g). Docket No. 5. That order was returned to the

                                  15   court as undelivered mail, apparently because the plaintiff was no longer in custody at the facility

                                  16   to which the mail was sent. Plaintiff recently filed a notice of change of address, stating that he is

                                  17   now housed at North Kern State Prison. Accordingly, the court now will reset the deadline for

                                  18   plaintiff to respond to the February 11, 2021 order to show cause: No later than June 18, 2021,

                                  19   plaintiff must file a written response to the February 11, 2021 order to show cause re. contemplated

                                  20   dismissal.

                                  21          The clerk will mail to plaintiff a copy of the February 11, 2021 order to show cause re.

                                  22   contemplated dismissal (i.e., Docket No. 5).

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 13, 2021

                                  25                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  26                                                    United States District Judge
                                  27

                                  28
